43 F.3d 1479
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Thomas K. JACKSON, Plaintiff-Appellant,v.Samuel A. LEWIS, et al., Defendant-Appellee.
No. 93-15845.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 12, 1994.*Decided Dec. 15, 1994.

Before:  BOOCHEVER, NORRIS and HALL, Circuit Judges.

ORDER

1
Thomas K. Jackson, an Arizona state prisoner, appeals pro se the district court's summary judgment for defendant prison officials in his 42 U.S.C. Sec. 1983 action.  We have jurisdiction under 28 U.S.C. Sec. 1291.


2
The case is remanded to the district court for consideration of the effect of the Religious Freedom Restoration Act of 1993, Pub.L.No. 103-41, 107 Stat. 1488 (1993), on appellant's claims.  The district court is specifically directed to determine whether the government's conduct in this case substantially burdened appellant's exercise of religion within the meaning of the Act.


3
This panel shall retain jurisdiction of this case.


4
VACATED AND REMANDED.



*
 This panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4